IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUSTIN CREDICO, ; Civil No. 3:19-cv-353
Petitioner . (Judge Mariani)

V.

WARDEN, FCI-ALLENWOOD
MEDIUM,

Respondent
ORDER
AND NOW, this 1 ley of May, 2019, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and for the reasons set forth in the Memorandum issued this
date, IT IS HEREBY ORDERED THAT:
1. The First Amendment claims are DISMISSED.
2. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

3. The Clerk of Court is directed to CLOSE this case.

 

 

United States District Judge
